     Case 2:15-cv-02057-MRW Document 183 Filed 06/02/20 Page 1 of 2 Page ID #:4640


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA
13    CLINT MATKOVICH,                        )                            XXX MRW
                                                   Case No. 2:15-cv-02057-JCG
                                              )
14                Plaintiff,                  )    [Hon. Michael R. Wilner]
                                              )
15                                            )    JUDGMENT
           v.                                 )
16                                            )
      COSTCO WHOLESALE                        )
17    CORPORATION, a Washington               )    Complaint Filed: January 16, 2015
18    Corporation; and DOES 1-50, inclusive, ))    Trial Date:       May 30, 2017
                                              )    Judgment Entered: June 29, 2017
19                Defendants.                 )
                                              )    Judgment Vacated: April 11, 2019
20                                            )    Mandate Issued: May 3, 2019
                                              )
21
22          This matter having come before this Court following a Remand Order and
23    Mandate from the Ninth Circuit Court of Appeals on April, 11, 2019 and May 3, 2019,
24    respectively, and this Court considering the record developed in the underlying action as
25    well as supplemental briefing submitted by the parties, IT IS HEREBY ORDERED,
26    ADJUDGED AND DECREED THAT final judgment in the action be entered as follows:
27
28

                                               1
                                        JUDGMENT /
                                  CASE NO. 2:15-CV-02057-JCG
Case 2:15-cv-02057-MRW Document 183 Filed 06/02/20 Page 2 of 2 Page ID #:4641
